Citation Nr: 1613790	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating for degenerative joint disease (DJD) of the left knee with limitation of extension (also claimed as chondromalacia patella) in excess of 20 percent prior to December 1, 2008, in excess of 10 percent from December 1, 2008, and in excess of 30 percent from February 22, 2013.  

2.  Entitlement to a disability rating for DJD of the right knee with limitation of extension (also claimed as chondromalacia patella) in excess of 50 percent prior to December 1, 2008, in excess of 10 percent from December 1, 2008, and in excess of 30 percent from December 10, 2009.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A complex procedural history is provided below.  

A November 2005 rating decision granted service connection for arthritis of both knees and assigned a single disability rating of 10 percent, effective May 31, 2005, citing Diagnostic Codes (DCs) 5265 and 5003.  In a November 2006 rating decision, the RO terminated the single 10 percent rating for arthritis of both knees, and assigned a 50 percent rating for right knee arthritis with limited extension, under DC 5261, and a separate 20 percent rating for right knee arthritis with limited flexion, under DC 5260.  The RO also assigned a 20 percent rating for left knee arthritis with limited extension, under DC 5261, and a separate 10 percent rating for left knee arthritis with limited flexion, under DC 5260.  

Following the Veteran's February 2008 claim for increased ratings for his service-connected right and left knee disabilities, a June 2008 rating decision proposed to reduce the 50 percent rating for limited right knee extension to 10 percent; proposed to reduce the 20 percent rating for limited left knee extension to 10 percent; proposed to reduce the 20 percent rating for limited right knee flexion to a noncompensable rating; and proposed to reduce the 10 percent rating for limited left knee flexion to a noncompensable rating.  

The August 2008 rating decision on appeal effectuated the proposed rating reductions, all effective December 1, 2008.  The Veteran's December 2008 Notice of Disagreement (NOD) limited his appeal only to the reductions of the ratings for limited extension of each knee.  

Thereafter, a June 2010 rating decision increased the 10 percent rating for limited right knee extension to 30 percent, effective December 10, 2009 (date of VA examination).  As higher schedular evaluations for this disability are possible, the issues remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  A January 2011 rating decision confirmed and continued the noncompensable rating for limited right knee flexion.  

The Veteran and his daughter testified at a Board hearing before the undersigned in August 2011; a transcript of this hearing is of record.  

In September 2011 the Board remanded the claims for up-to-date rating examinations and, also, because the Veteran claimed he could not work due to his service-connected disorder, addressed the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thereafter, an April 2013 rating decision granted a temporary total rating based on convalescence from right knee surgery for the period from November 8, 2007, to January 1, 2008; with a 50 percent schedular rating being resumed for the service-connected right knee effective January 1, 2008; and a 10 percent rating continued from December 1, 2008; and a 30 percent rating continued from December 1, 2009.  That rating decision also granted special monthly compensation (SMC) for the period from November 8, 2007, to January 1, 2008, based on one disability rated 100 percent and others separately rated as 60 percent disabling.  That rating increased the 10 percent rating for the service-connected limited left knee extension to 30 percent effective February 22, 2013 (date of VA examination).  

In the April 2013 decision, the RO also granted a TDIU from May 31, 2005, to November 8, 2007 (but not thereafter inasmuch as he was in receipt of a temporary total rating); and a TDIU rating was resumed January 8, 2008.  As there has been no Notice of Disagreement (NOD) which would initiate an appeal as to the effective dates assigned for the TIDU rating, the claim for a TDIU rating, as well as the effective dates assigned, is no longer before the Board.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  Prior to December 1, 2008, repeated examination findings established that while the Veteran had pain, including pain on motion, extension of the left knee was not limited to greater than 15 degrees. 

2.  From December 1, 2008 to February 21, 2013, the evidence shows that despite pain, including painful motion, the Veteran's extension of the left knee was not limited to greater than 10 degrees.  

3.  Since February 22, 2013, the evidence shows that despite pain, including painful motion, the Veteran's extension of the left knee was not limited to greater than 20 degrees.  

4.  Prior to December 1, 2008, the Veteran was assigned the maximum schedular rating for limitation of motion of the right knee.  

5.  From December 1, 2008, to December 9, 2009, the Veteran's right knee was manifested by painful but a noncompensable degree of limited extension.  

6.  Since December 10, 2009, the Veteran's right knee has not been manifested by extension of the right knee limited to greater than 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for left knee DJD with limited extension in excess of 20 percent prior to December 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015).  

2.  The criteria for a rating for left knee DJD with limited extension in excess of 10 percent from December 1, 2008, to February 21, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015). 

3.  The criteria for a rating for left knee DJD with limited extension in excess of 30 percent from February 22, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015).  

4.  The criteria for a rating for right knee DJD with limited extension in excess of 50 percent prior to December 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015). 

5.  The criteria for a rating for right knee DJD with limited extension in excess of 10 percent from December 1, 2008, to December 9, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015). 

6.  The criteria for a rating for right knee DJD with limited extension in excess of 30 percent from December 10, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5261 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

By letter of March 2008, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103 and 5103A, were been met.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  By letter of November 2009 the Veteran was provided further notice as to how his disabilities of the knees were evaluated, pursuant to Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  As the RO proposed a reduction in rating and compensation in June 2008 and provided 60 days for response followed by execution of the reduction in August 2008, effective December 1, 2008, the notice and due process requirements for a reduction in rating have been accomplished.  38 C.F.R. § 3.105 (e)(2015). 

As to the duty to assist, the case was most recently remanded in September 2011 for evidentiary development.  Since then private clinical records and VA treatment records have been obtained.  

The Veteran and his daughter testified in support of his claims at a September 2011 videoconference.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  At the videoconference the presiding Acting VLJ suggested that the Veteran could submit any additional evidence which the Social Security Administration (SSA) might seek from the Veteran as to his claim for disability benefits.  Page 10 of that transcript.  

Following the videoconference the Board remanded the claims in September 2011 for evidentiary development, including affording the Veteran an up-to-date rating examination.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

In compliance with the Board remand, by RO letter of January 2013 the Veteran was requested to provide information as to all care providers that had treated him for his knees.  He replied that all evidence for his claims consisted of VA clinical records.  These have been obtained.  Also, he was provided a VA examination for rating his knees in February 2013.  

The adequacy of the recent VA rating examination in 2013 has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010). 

All relevant clinical records, including the Veteran's service treatment records (STRs) and VA outpatient treatment (VAOPT) records are on file.  Records of the SSA are on file. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims and, as warranted by law, affording VA examinations.  There is no evidence that additional, identified, existing records have yet to be requested, or that additional examinations are in order.  The Board will therefore proceed to address the appeal.  

Background

The service treatment records (STRs) show that in February 1995 the Veteran underwent an arthroscopic lateral release of the right knee.  On VA general medical examination on December 12, 1998, it was noted that the Veteran could ambulate independently, he could negotiate steps, and had no restrictions due to the right knee, although he complained of pain which fluctuated, particularly in cold weather, but was otherwise relatively asymptomatic.  On examination motor strength was 5/5 in all extremities and deep tendon reflexes (DTRs) were symmetric.  Right knee motion was from 0 to 135 degrees and there was no instability.  On VA examination on April 14, 1999, the Veteran had a moderate degree of varicosities of the left leg with no physical restrictions, including no evidence of fatigability or incoordination.  

After retirement from active duty, during a VA neurology examination on August 30, 2005, it was found that the Veteran had sensory peripheral neuropathy of the left leg and foot due to, according to the Veteran, past inservice surgery for varicose veins.  

On VA examination on September 6, 2005, the Veteran's gait was slow but normal.  Both knees were entirely normal and without laxity, and had motion from 0 to 140 degrees without reduce motion from pain, fatigue, weakness of lack of endurance on repetitive motion.  The relevant diagnosis was degenerative osteoarthritis of both knees.  

Magnetic resonance images (MRIs) of the Veteran's knees on September 26, 2006, by Larchmont Imaging Associates found evidence of a tear of the right lateral meniscus, partial tear of the right patellar tendon, and moderate right chondromalacia and, in the left knee, moderate chondromalacia but no evidence of a menisceal tear.  

On VA examination on October 17, 2006, the Veteran complained of continuous pain in both knees, even when not weight-bearing, which was worse in the right knee.  He reported that kneeling and squatting were painful.  He walked without a limp but slowly and without an assistive device.  The right knee was mildly swollen.  In the right knee extension was to only 45 degrees and flexion was to 30 degrees.  In the left knee extension was to 15 degrees and flexion was to 45 degrees.  Both knees demonstrated no laxity, and the Veteran did not report having had any buckling of the knees.  He was not prone to flare-ups and the knees worsened only on weight-bearing.  He was not capable of repetitive motion in either knee and, so, the matter of any worsening upon repetitive motion could not be addressed by the examiner.  

SSA records show that in December 2006 L. I. B., D. O., reported that MRIs of the knees in September 2006 had shown mild chondromalacia patellae but there also appeared to be a tear of the anterior horn of the right lateral meniscus, a subacute partial tear of the right patellar tendon, and a popliteal cyst.  

In January 2007 L. I. B., D. O., reported that MRIs of the hips had revealed avascular necrosis of both hips.  

In a February 1, 2007, statement L. I. B., D.O., reported having treated the Veteran for bilateral knee and hip pain since September 2006.  In the right knee there was a subtle tear of the anterior horn of the lateral meniscus, moderated chondromalacia patella, and suprapatellar effusion.  In the left knee there was mild chondromalacia patella and some degenerative changes.  There was avascular necrosis of both femoral heads in the hips and the Veteran was a possible candidate for hip surgery.  

On evaluation on August 1, 2007, at the Arthritis, Rheumatic & Back Disease Associates the Veteran had a good deal of pain on minimal right knee motion.  A right knee MRI had revealed evidence of a tear of the anterior horn of the lateral meniscus, moderate chondromalacia patella, and a partial tear of the patellar tendon.  

On November 8, 2007, the Veteran had right knee surgery consisting of a partial lateral meniscectomy, chondroplasty of the medial femoral condyle, and partial synovectomy of the medial joint of the right knee due to a right knee lateral meniscus tear, chondromalacia of the medial femoral condyle, and synovitis of the medial joint.  

A November 21, 2007, report from the South Jersey Heart Group shows that at the time of the right knee surgery fluid had been drained from the Veteran's right knee.  In a February 20, 2008, report from that facility it was stated that he had bilateral knee pain, severe on the right.  

On examination by L. I. B., D. O., on December 10, 2007, right knee motion was from 0 degrees to 115 degrees, postoperatively.  On January 7, 2008, L. I. B., D. O., noted that the Veteran had had physical therapy, postoperatively, for the right knee but he now complained of his left knee.  On left knee examination he had medial joint line tenderness, McMurray's sign was positive, and motion was from 0 degrees to 120 degrees, with pain on full flexion.  Range of motion of the right knee was full, and there was no instability of the right knee.  

A private January 10, 2008 left knee MRI revealed the distal quadriceps tendon and patellar tendon remained preserved.  Compared to a September 2006 left knee MRI there was a slight increase in degree of moderate to severe chondromalacia patella, slight lateral patellar subluxation but no evidence of a patellar retinacular or menisceal tear.  

On VA examination on April 18, 2008, it was noted that the Veteran had had right knee surgery in November 2007.  He reported not having worked since 2004 due to his knees, hips, and other medical disorders.  He limited his standing and walking to what was necessary in day-to-day activities due to knee pain.  He avoided driving, and had been provided transportation to the examination.  His knees hurt continuously and interfered with his sleep.  He was not prone to flare-ups but the knees worsened on the slightest provocation.  His treatment consisted of minor opiates.  He reported using bilateral knee braces but was not wearing any braces at the time of the examination.  He complained of buckling but not having had any injury from falls.  

On examination the Veteran's gait was slow but not antalgic, and he did not use any assistive device.  The right knee was visibly larger than the left and there was no laxity of either knee.  Right knee extension was to only 60 degrees and flexion was to 30 degrees.  Left knee extension was to 50 degrees and flexion was to 30 degrees.  Range of motion was painful, bilaterally, throughout.  On repetition, but slow repetition, there were no reductions in range of motion in either knee due to pain, fatigue, weakness or lack of endurance.  The diagnosis was degenerative osteoarthritis of both knees.  

When seen of April 28, 2008, at the office of L. I. B., D. O., the Veteran had parapatellar tenderness and some motional crepitus in the right knee but McMurray's, Drawer's, Lachman's, and valgus-varus tests were negative and there was no effusion.  He was given an intra-articular injection of Depo-Medrol and Lidocaine.  When seen on June 2, 2008, it was noted that the injection had helped to a certain degree but there was still right knee discomfort.  On examination right knee motion was from 0 degrees to 120 degrees.  In the left knee there was palpable synovitis and grind test was positive.  

On VA examination on May 13, 2008, the Veteran complained of achy pain and stiffness in both knees.  He used a cane as well as knee braces to help him walk.  He reported that he could not work due to his knees.  His activities of daily living were unimpaired.  He could walk about a quarter of a mile with difficulty when using a cane.  

On physical examination active range of motion of each knee was from 10 degrees of extension to 80 degrees of flexion.  Pain began in each knee at 10 degrees of extension and 80 degrees of flexion.  Range of motion in the knees was unchanged after three repetitions of motion.  There was no instability in either knee, and no evidence of foot drop.  There was no additional loss of motion due to pain, fatigue, weakness or incoordination.  The diagnosis was severe and advanced osteoarthritis of both knees.  

VA treatment records in Virtual VA show that VA X-rays of both knees in June 2008 revealed that the visualized osseous structures were normally mineralized without evidence of acute fracture or dislocation or joint effusion.  Joint spaces appeared fairly well-preserved except for mild to moderate medial joint space loss without overt evidence of osteophytosis.  There was some medial joint space tibia plateau eburnation.  Minimal vascular calcification was seen involving distal superficial femoral artery.  The soft tissues were otherwise grossly unremarkable.  

A report of June 25, 2008, shows that private X-rays of the Veteran's knees revealed mild to moderate medial joint space loss with eburnation, suggesting DJD.  

In June and July 2008 L. I. B., D. O., administered three (3) Supartz injections (subsequently referred to as Synvisc injections).  On examination on September 22, 2008, there was palpable synovitis in each knee, crepitus on motion of each knee, and motion in each knee was with flexion to between 125 degrees and 130 degrees.  He was given a prescription to obtain "unloading" knee braces from VA.  

In August 2008 the Veteran was fitted with unloading knee braces at a VA clinic.  

On evaluation on September 11, 2008, at the Garden State Orthopaedics the Veteran had parapatellar tenderness of the right knee.  There was an equivocal McMurray's sign but Drawer's sign, Lachman's test, and varus-valgus testes were negative.  Right knee motion was from 0 to 125 degrees, with pain on full flexion.  
There was parapatellar tenderness of the left knee.  There was a positive McMurray's sign but Drawer's sign, Lachman's test, and varus-valgus testes were negative.  

In an October 10, 2008, statement L. I. B., D. O., reported that the Veteran had chondromalacia and osteoarthritis of the knees, and he need unloading knee braces, to unload the medial sides of his knee joints, which were symptomatic.  

A report of an October 17, 2008, private evaluation noted that the Veteran used knee braces, bilaterally, and had had Synvisc injections in both knees without symptom relief.  On examination he had full range of motion of the knees, strength was 5/5 in the proximal and distal muscles, and there was no muscle atrophy or sensory abnormality.  Reflexes were deferred secondary to pain.  There was no joint effusion, inflammation or instability.  

On evaluation on October 21, 2008, by a private clinician for a report relative to the Veteran's SSA disability claim, range of motion of the Veteran's knees was from 0 degrees to 110 degrees, bilaterally.  He had 10 percent decreased motion in the hips.  Strength in the knees was 4/5.  

A November 13, 2008, VA outpatient treatment (VAOPT) record shows that the Veteran's symptom and examination suggested the possibility of co-existing patellofemoral pain syndrome (PFS).  On examination range of motion of the knees was full and motor strength in the lower extremities was 5/5.  Patellar apprehension test caused pain, and he ambulated with a cane.  Following his right knee surgery, physical therapy had focused on range of motion and pain, but it was now recommended that he have physical therapy for quadriceps strengthening.  

VA treatment records associated with the Veteran's SSA disability claim include a report of examination on November 13, 2008, which found full range of motion of the Veteran's knees, no effusion, no joint line tenders or instability.  McMurray's and Apley's grind tests were negative.  Patellar apprehension test caused pain.  It was noted that the Veteran waked with a cane.  

VA treatment records in Virtual VA show that VA X-rays in in January 2009 of the right knee demonstrated slight narrowing of the medial aspect of the knee joint with early degenerative spurring involving the tibial spines.  There was mild degenerative spurring involving the anterior/inferior and posterior inferior aspect of the patella.  There was arterial vascular calcification within the soft tissues posteriorly.  There was no appreciable change compared to the previous study in June 2008.  X-rays of the left knee demonstrated slight narrowing of the medial aspect of the knee joint.  There was early degenerative spurring involving the posterior inferior aspect of the patella.  There was a bony density along the posterior aspect of the fibular head most likely due to old trauma.  There was minimal arterial vascular calcification within the soft tissues posteriorly.  There was no appreciable change in appearance of the left knee compared to previous study.  

VA treatment records in Virtual VA show that in January 2009 the Veteran reported having bilateral knee pain for many years which was worse in the left knee.  He had had "SARK" times two for menisceal tears, the first being in about 1992 and the second in 2007.  The right knee had never improved since the last surgery.  Both knees hurt constantly, and more so with activity.  The Veteran reported that a prior left knee MRI had revealed a menisceal tear, and surgery had been considered in the past.  He was currently followed by rehabilitation medicine and was receiving physical therapy for both knees.  Consideration was being given to beginning aquatic physical therapy.  While he used braces, he was not currently wearing them.  He had taken Vicodin in the past for pain, but nonsteroidal anti-inflammatory drugs were not now giving significant relief.  He had had Synvisc injections into each knee about one year ago without any relief of symptoms.  He ambulated with a cane.  He described occasional locking of the left knee, when he was unable to completely extend that knee and would have to manipulate the knee to straighten it out.  He had no mechanical symptoms in the right knee.  On examination there was no effusion of the right knee and there was full extension and flexion was to 120 degrees in the right knee, and there was no ligamentous instability.  Motion of the left knee was from full extension to 120 degrees of flexion and there was no ligamentous instability.  There was positive medial and lateral joint line tenderness of each knee but no patellar hypermobility or apprehension in either knee.  

On VAOPT evaluation on January 28, 2009, and again on February 19, 2009, motion in each knee was from 0 degrees of extension to 120 degrees of flexion and there was no ligamentous instability, patellar hypermobility or apprehension.  

VA X-rays of the Veteran's knees on January 28, 2009, revealed slight narrowing of the medial aspect of both knee joints and spurring of the patellae.  

A VA MRI of the right knee on January 30, 2009, revealed no abnormality except for a finding compatible with mild infrapatellar bursitis.  

On VAOPT evaluation on March 27, 2009, motion in each knee was from 0 degrees of extension to 120 degrees of flexion and there was no ligamentous instability, patellar hypermobility or apprehension.  

A VA MRI of the left knee on April 30, 2009, revealed no abnormality of the compartments, the meniscus, anterior and posterior cruciate ligaments, quadriceps and patellar tendons.  There was a possible soft tissue hemangioma posterior to the femur and anterior to the popliteal vessels.  

On VAOPT evaluation on May 22, 2009, the Veteran complained of bilateral knee pain and a feeling of giving out of both knees.  On examination motion in each knee was from 0 degrees of extension to 145 degrees of flexion, and there was no effusion, ligamentous instability, patellar hypermobility or apprehension.  

On VA examination on July 8, 2009, the Veteran's claim file was not available for review but his electronic progress notes were reviewed.  The Veteran reported that even after two surgeries on his right knee he continued to have pain but a series of injections had given some improvement.  He reported having severe and constant pain with intermittent buckling and giving out of the right knee.  He had no stiffness but reported that the right knee was somewhat weak, although he did not have fatigability or lack of endurance.  He stated he could only walk two blocks even with a cane without having severe pain.  There was no evidence of unusual shoe pattern wear of either shoe to suggest abnormal weight-bearing.  He used knee braces and a cane.  As to activities of daily living he related being restricted in climbing four steps, walking no more than two blocks, and being unable to do car maintenance.  

On physical examination the Veteran walked with an antalgic gait.  He wore a brace on each knee.  With active and passive right knee extension was limited to 20 degrees.  Right knee flexion was to 60 degrees with pain.  With three repetitions of motion, his range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran reported having instability of the knee on occasions and stated that a few times monthly, while walking, his right knee would buckle.  The examination found no loss of function of the right knee.  He denied any flare-ups of either knee.  Drawer's and McMurray's signs were negative.  There was slight swelling near the patella.  There was no crepitus on palpation.  There was moderate tenderness of the right knee.  The diagnosis was degenerative osteoarthritis of the right knee with limited extension.  

On VAOPT evaluation on August 28, 2009, the Veteran complained of bilateral knee pain and a feeling of giving out of both knees.  On examination left knee motion was from 0 degrees of extension to 145 degrees of flexion and there was no effusion, ligamentous instability, patellar hypermobility or apprehension.  

VA treatment records in Virtual VA reveal that an October 2009 MRI of the Veteran's left knee noted that a previously seen soft tissue density in the fatty tissue posteriorly to the femur is visualized again.  It showed intense relatively homogeneous enhancement after injection of intravenous contrast.  The appearance of the lesion was most compatible with a diagnosis of hemangioma.

A December 9, 2009, VAOPT record states that the Veteran had relatively minimal knee DJD and obvious genu valgus.  Prior injections of Synvisc had failed but he had had good relief from an injection of steroids in March.  He complained of pain which was greater in the left than the right knee and of a feeling of giving out in each knee, popping of the left knee.  His braces helped somewhat.  He walked with a cane in the right hand and had a slow gait.  He used his upper extremities to initiate rising from a chair.  He used orthotics for pes planus.  He had tried all conservative measures for PFS, and he was to be evaluated as a possible candidate for a patellofemoral realignment procedure, and he was to continue to use braces and pain control in the interim.  His knee mass, a hemangioma, was asymptomatic and unchanged.  On examination there was no effusion in either knee and extension was to 0 degrees and flexion to 145 degrees in each knee.  Bilaterally, there was no ligamentous instability or lateral joint line tenderness but there was mild medial joint line tenderness and tenderness of the patellofemoral tendon.  There was no patellar apprehension of the left knee but there was patellar apprehension of the right knee.  There was an obvious valgus deformity of each knee, which was greater in the right knee.  

The December 9, 2009, VAOPT record noted that an April 2009 left knee MRI had revealed no evidence of a menisceal tear.  There was no significant abnormality of the bony structures.  The examination of the medial compartments reveals the menisci to be normal. The other medial support and stabilizing structures were normal as well.  The examination of the lateral compartment revealed no abnormality.  In the central compartment no abnormality was seen.  The anterior cruciate and the posterior cruciate ligament were normal.  The examination of the anterior compartment revealed no abnormality.  The quadriceps tendon and patellar tendon were normal.  No abnormally in the posterior compartment was identified.  Note was made of 1.5 cm soft tissue density posteriorly to the femur and anteriorly to the popliteal vessels.  The exact nature of the soft tissue density was uncertain without intravenous contrast, but it most likely represented a soft tissue hemangioma. 

On VA examination on December 10, 2009, the claim file was not available for review.  It was noted that the Veteran had had right knee surgery during service and after service, but none on his left knee.  He reported that the surgeries had not improved his right knee.  He stated that both knees had worsened since service and he had moderate to severe bilateral knee pain.  There was no evidence of unusual shoe pattern wear of either shoe to suggest an abnormality of weight-bearing.  However, he presented with a mild to moderate antalgic gait, using a cane and a brace on each knee.  He denied using walkers, crutches or wheelchairs.  He took Tylenol 3 for bilateral knee pain which was helpful.  As to activities of daily living, he related having difficulty with prolonged standing and walking for more than 15 minutes, walking up and down steps and climbing as well as squatting due to bilateral knee pain.  

On physical examination active and passive right knee extension was to 20 degrees and flexion was to 60 degrees.  There was evidence of moderate to severe right knee pain on active and passive motion from 40 degrees to 60 degrees.  As to the left knee, extension was to 0 degrees and flexion was to 70 degrees, with moderate to severe pain on motion from 50 degrees to 70 degrees.  With repetition of motion, three times, range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance in either knee.  The Veteran denied having flare-ups.  No instability was found in either knee.  Drawer's and McMurray's signs were negative.  There was no crepitus on palpation and no swelling.  There was moderate tenderness along the anterior aspect of each knee.  

A December 17, 2009, VAOPT record states that the Veteran had bilateral avascular necrosis of the hips and had chronic low back pain from DJD and degenerative disc diseases (DDD).  He also had postoperative dysesthesia of the lateral aspect of the lower left calf (from varicose vein surgery).  

A June 10, 2010, VAOPT record noted that as to the Veteran's low back, straight leg raising was to 30 degrees, bilaterally, with flare-ups of back pain that radiated down the lower extremities.  

At the August 11, 2011, Board videoconference the Veteran testified that despite having had two surgeries on his right knee, his left knee was now just as bad as the right knee.  After an MRI, a private physician had recommended that he have left knee surgery.  A VA physician had agreed that both knees were more severe.  He had heard one VA physician dictated that both of the Veteran's knees were "shot."  So, the Veteran had applied for an increased rating but, instead, his ratings were reduced.  He wore a brace on each knee.  Page 3 of the transcript.  He testified that he had tried pain medication, cortisone shots and various forms of therapy but nothing seemed to help.  Pages 3 and 4.  He was appealing a denial of his claim for SSA disability benefits, and had last worked in 2005.  He had a problem walking up and down stairways, and did not do a lot of walking.  Page 4.  Every now and then he had sharp pains, tingling or numbness shooting down his legs or to his buttocks.  Due to this he sometimes could not walk, including entire days when he could not walk.  His knees would collapse without warning.  Page 5.  The Veteran's daughter testified that she had to drive him to and from many places because he could not drive long distances, or even mow the lawn.  Page 5.  

The Veteran testified that his knees would collapse a couple of times a month, and he had a popping sound in his knees.  Page 6.  He had been given a handicapped parking permit.  Page 7.  He had been issued knee braces two years ago.  Page 7.  He had not been to a private physician since 2008, just VA.  Page 9.  He had not had left knee surgery.  Page 11.  He had been told that he would probably need knee replacement surgery due to his age but not yet.  His knee conditions had worsened since his last VA examination in December 2009.  Page 12.  

On VA examination of the Veteran's knees on February 22, 2013, the Veteran reported that his bilateral knee pain was worse in the left knee.  He again reported that his right knee pain had not improved following his surgery.  He related having daily and constant bilateral knee pain.  He was treated with narcotic medications and he used a brace on each knee.  Past Synvisc injections, bilaterally, and physical therapy had not relieved his bilateral knee pain.  He used a single pronged cane to walk.  He used a TENS unit for pain relief.  He reported being unable to ascend stairs for more than 4 to 5 steps without having to stop due to bilateral knee pain.  He stated he was unable to walk more than 15 minutes due to bilateral knee pain, or to sit for more than 1/2 hours due to knee pain and stiffness.  He did not report that flare-ups impacted the function of his knees. 

On physical examination bilateral knee flexion was to 100 degrees, with pain at 100 degrees.  Bilateral knee extension was to 20 degrees, with pain at 20 degrees.  With three repetitions, range of motion was not further diminished or altered by pain, fatigue, weakness or lack of endurance.  He did have functional impairment of the knees, and the major contributing factors were painful motion and limited motion.  He had pain on palpation of the medial and lateral joint lines of each knee.  However, strength in each knee on flexion and extension was 5/5.  Tests for stability of each knee were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation of either knee.  He did not have, and had never had, shin splints, stress fractures, chronic exertional compartment syndrome or other tibial or fibular impairment of either knee.  

The examiner noted that the Veteran's past two surgeries on the right knee were for a menisceal condition.  Although the Veteran reported that he had a menisceal condition of the left knee, there was no evidence in the record, including his private treatment records, of a menisceal condition of the left knee, including no radiographic evidence of such a menisceal condition.  While he had had a menisceal condition in the past in the right knee, he did not have dislocations or joint locking in the right knee, although he had frequent episodes of right knee pain which was constant, and he had mild joint effusion in the right knee which was also constant.  He had not had a joint replacement of either knee.  The scars from the right knee surgeries were not visible and, so, could not be measure.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The remaining function of his lower extremities was not so diminished that amputation with prosthesis would equally serve him.  Also, a 2009 MRI was consistent with DJD of the knees.  There was now no evidence of a menisceal condition of the bilateral knees or a cartilage condition.  There was no evidence of patellar subluxation.  

The examiner reported that there was no functional impact on the Veteran's ability to do his activities of daily living.  However, he was unable to work in any kind of physical or sedentary job, and certainly not in a job working (as he had in the past) at Home Depot in administration because of his bilateral knee conditions.  He was unable to walk, stand or sit for any significant period of time; and any job that he was qualified for would require this.  Thus, he was unable to work because of his bilateral knee condition.  

On VA neurology examination on February 26, 2013, as to the Veteran's external popliteal nerve of the left lower extremity, he complained of pain and paresthesias, moderate in severity, of the left leg.  He had a mild foot drop of 4/5 of the left foot.  There was no atrophy.  Deep tendon reflexes were 1+ at the left ankle.  Light touch was decreased in the outer margin of the left leg.  There were no atrophic changes.  His gait was antalgic, which was abnormal.  He used an assistive device, a knee brace.  The diagnosis was moderately severe external popliteal nerve paralysis of the left lower extremity.  

On VA examination on March 5, 2013, it was noted that the Veteran had had two procedures on his left leg due to varicose veins, including a venous stripping.  On examination he had asymptomatic palpable varicose veins of the left leg which were mild.  He had not experienced any additional symptoms, including aching or fatigue.  There were also a few scattered mild asymptomatic and visible varicose veins.  Also, he had some insipient status pigmentation or eczema in the left lower extremity, which was mild.  He did not have any peripheral vascular disease, aneurysm, vein or arterial enlargement, arterial sclerosis, obliterans or throboagiitis obliterans.  

Governing Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) the holding in Fenderson (providing of staged ratings at the time of an initial rating based on facts found) was expanded to be applicable even in subsequent increased rating claims.  "[W]e find no basis for drawing a distinction between initial ratings and increased-rating claims for applying staged ratings.  Accordingly, we hold that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart, at 509 and 510.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a maximum rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, No. 2014-7084, slip op. at 3 (Fed.Cir. June 18, 2015); Delisle v. McDonald, --- F.3d --- (2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, DC 5284 creates a "catch-all" Diagnostic Code for "Foot Injuries, other;" whereas, DC 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that DC 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257). 

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

In cases involving a change in medical findings or diagnosis, such cases will be handled so as to produce the greatest degree of stability of evaluations consistent with law and regulations governing disability compensation.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, besides examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related illness.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examination reflecting the results of bed rest.  Moreover, though material improvement in the condition is clearly reflected, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When there is a change in diagnosis, caution must be exercised in the determinations as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibility of a diagnosis entity independent of the service-connected disability.  38 C.F.R. § 3.344(a).  

If doubt remains, after according due consideration to all the evidence developed, as indicated in 38 C.F.R. § 3.344(a), the rating will continue in effect but the rating agency may determine the time that will be allowed to elapse before re-examination is to be made.  38 C.F.R. § 3.344(b).  

The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have continued for long periods at the same level (5 years of more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

Analysis

In this case, the various ratings for the Veteran's service-connected disabilities of the knees were not in effect for 5 years or more and, so, the provisions of 38 C.F.R. § 3.44(a) and (b) are not applicable.  

The effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1); unless the ascertainable increase precedes receipt of the claim, in which case the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Deliso v. Shinseki, 25 Vet. App. 45, 58 (2011); and Swain v. McDonald, No. 14-0947, slip op. at 6 (U.S.Vet.App. Jan 8, 2015).  

Because the Veteran's claim (dated in February 2008) for increased ratings for his service-connected right and left knee disabilities was received on March 14, 2008, the period under consideration predates the receipt of that claim by one year, i.e., March 14, 2007.  However, in this regard, the Board notes that the Veteran has been in receipt of either a TDIU rating or a temporary total rating based on convalescence (of right knee surgery) since May 31, 2005 (which predates the claim for increase by three years).   

The Veteran is service-connected for peripheral neuropathy of the left lower extremity, associated with residuals of varicose veins, which has been evaluated as 10 percent disabling prior to February 26, 2013, and as 20 percent disabling thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for, respectively mild and moderate, impairment of the external popliteal (common peroneal) nerve of the left leg.  In this regard, Diagnostic Code 8521 provides that complete paralysis (rated 40 percent disabling) of that nerve results in complete foot drop and slight droop of the first phalanges of all toes, and inability to dorsiflex the foot, a loss of extension (dorsiflexion) of the proximal phalanges of the toes; loss of abduction of the foot; weakened adduction of the foot; and anesthesia covering the entire dorsum of the foot and toes.  Diagnostic Code 8521 also provides for less impairment with incomplete paralysis which is severe being rated 30 percent; moderate 20 percent; and mild 10 percent disabling.  

Accordingly, because a separate rating is assigned for incomplete paralysis of the external popliteal (common peroneal) nerve of the left leg, impairment of the functions noted above may not be considered in determining the proper rating for the DJD of the left knee with limited extension, as this would result in pyramiding which is prohibited under 38 C.F.R. § 4.14.  This includes the documented sensory impairment of the lower portion of the left leg and the documented mild left foot drop found on VA neurology examination in February 2013.  

With respect to each knee there has never been any ankylosis, under DC 5256.  Similarly, the Veteran has never had genu recurvatum of either knee, under DC 5263.  Genu recurvatum is a backward curving or hyperextended knee.  See 68 Fed. Reg. 7017 (February 11, 2003).  Moreover, he has never had any malunion or nonunion of the tibia or fibula of either knee for which a rating would be appropriate under DC 5262.  As to DC 5258, dislocated semilunar cartilage, while the Veteran has had surgery for a menisceal (cartilage) tear in the right knee, the evidence simply does not show that any right knee cartilage has ever been actually dislocated in either knee.  Moreover, while DC 5258 encompasses symptoms of pain and effusion, which the Veteran has had in knees, he has reported having had actual episode of locking of only the left knee, in January 2009, but this was noted to be only occasional and the evidence does not otherwise show that he has had frequent episodes as required by DC 5258.  Additionally, as noted above, any locking would encompass limited motion and, as such, a separate rating under DC 5258 would constitute pyramiding.  

As to the right knee, the Veteran has had repair of a menisceal tear.  However, and again as noted above, ratings under DC 5259 for symptomatic residuals of semilunar cartilage removal requires consideration of 38 C.F.R. §§ 4.40 and .4.45 because it may produce loss of motion.  See VAOGCPREC 9-98.  Because the Veteran is already rated for limited extension and limited flexion of the right knee, any additional rating under DC 5259 would also constitute pyramiding and, as such is prohibited.  

When assessing the severity of a musculoskeletal disability that is rated on limited motion, VA must also consider the extent that there may be additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, however, the Veteran has repeatedly denied having flare-ups of his symptoms in each knee.  

Although the Veteran has reported occasions when the knees gave way, the objective clinical findings based on examinations outweigh the Veteran's lay assertions regarding giving way of his knees and simply do not confirm that he has any ligamentous laxity in either knee which would warrant a separate rating under DC 5257 for recurrent subluxation or instability.  Thus, the evidence does not warrant a separate, compensable disability rating under Diagnostic Code 5257 for either knee.  

Left Knee

Left Knee DJD with Limited Extension - Rated 20 percent Prior to December 1, 2008

On VA examination in October 2006 extension of the Veteran's left knee was to only 15 degrees.  This warranted the assignment of the 20 percent rating that remained in effect prior to December 1, 2008.  

Dr. L. I. B., D.O., reported that on examination on December 10, 2007, extension was full in the left knee to 0 degrees.  However, on VA examination on April 18, 2008, left knee extension was reported to be to only 50 degrees.  On the other hand, on VA examination less than a month later, on May 13, 2008, left knee extension was to 10 degrees and a private evaluation in October 2008 noted that he had full range of motion of both knees, which would encompass full extension.  Another private evaluation only a few days later in October 2008 also noted that there was full extension.  Likewise, a November 2008 VA OPT evaluation also recorded that there was full range of motion of both knees.  

In sum, the examinations prior to December 1, 2008, predominantly establish that the Veteran's left knee extension was full and unlimited, with only two examinations revealing limited left knee extension.  The finding of limited left knee extension to 50 degrees on examination in April 2008 is not consistent with the findings of the other private and VA examinations during the relevant time frame.  The only other examination finding of limited extension was on VA examination in May 2008, when extension was to only 10 degrees, which would warrant a rating of no more than 10 percent.  

Consequently, the Board finds that the reported limitation of extension to only 50 degrees on VA examination in April 2008 was an outlier and does not serve as a basis for a rating in excess of 20 percent prior to December 1, 2008.  

As the pain and other DeLuca factors have not caused function limitation resulting in range of motion more nearly approximating the criteria for a higher rating under DC 5261, a higher rating is warranted on this basis.  

Left Knee DJD with Limited Extension - Rated 10 percent from December 1, 2008, to February 21, 2013

During the time from December 1, 2008, until February 21, 2013, repeated examinations found that the Veteran did not have any limitation of extension of the left knee.  A review of the VA OPT evaluations shows that in January, February, March, May, August, and December 2009 left knee extension was full and unlimited.  This same finding was recorded on VA examination on December 10, 2009.  

The evidence also shows that the Veteran had pain in the left knee, including pain on motion.  However, the evidence does not establish that he had any limitation of extension due to pain, fatigue, weakness or lack of endurance.  

As the pain and other DeLuca factors have not caused function limitation resulting in range of motion more nearly approximating the criteria for a higher rating under DC 5261, a higher rating is warranted on this basis.

Left Knee DJD with Limited Extension - Rated 30 percent from February 22, 2013

The February 22, 2013, VA rating examination specifically found that the Veteran had extension of the left knee which was to only 30 degrees.  Under DC 5261, this warrants no more than a 30 percent disability rating.  

Regarding any functional loss due to pain, fatigue, weakness or lack of endurance the 2013 examiner confirmed that repetitive testing did not result in additional limitation of motion.  That examiner stated that there was functional impairment from pain and limited motion, but this is encompassed in the current 30 percent disability rating under DC 5261.  While that examiner opined that the Veteran could not work due to his knee disabilities, the Veteran is already in receipt of a TDIU rating which compensates him for this level of impairment to the extent that it is due, in part, to limited left knee extension.  Significantly, that examiner also reported that there was no functional impairment in the Veteran's ability to perform the activities of daily living.  

Accordingly, even considering the Veteran's pain and other DeLuca factors the limited left knee extension has not caused function limitation resulting in range of motion more nearly approximating the criteria for a higher rating under DC 5261.  


Right Knee

Right Knee DJD With Limited Extension - Rated 50 percent Prior to December 1, 2008

Because a temporary total rating was assigned following right knee surgery on November 8, 2007, until November 30, 2008, the period under consideration during which a rating in excess of 50 percent might be assigned is from March 14, 2007 (one year prior to receipt of the increased rating claim) to November 7, 2007, and from resumption of the 50 percent schedular rating on January 1, 2008, to November 30, 2008 (following which a 10 percent schedular rating was assigned effective December 1, 2008).  

However, under DC 5261 a 50 percent rating is the maximum schedular rating assignable for limited extension of a knee.  That rating was assigned based on the finding that right knee extension was to only 45 degrees on VA examination in October 2006.  Other than the April 2008 VA examination which found that extension was to only 60 degrees in the right knee, private clinical evaluations in December 2007 and later in April 2008 found that the Veteran had full right knee extension.  Similarly, other than the May 2008 VA examination which found that right knee extension was to only 10 degrees, which would warrant no more than a 10 percent schedular rating, other private clinical evaluations in September 2008, and two in October 2008, as well as a VA OPT evaluation in November 2008 found that the Veteran had full right knee extension.  

Accordingly, the Board must conclude that prior to December 1, 2008, a schedular rating greater than 50 percent for limited right knee extension was not only provide by law but was not warranted based on the facts in this case.  

Right Knee DJD with Limited Extension - Rated 10 percent from December 1, 2008 to December 9, 2009

Although an April 2008 VA examination reportedly found that the Veteran's extension of the right knee was to 60 degrees, the June 2008 rating decision proposed to reduce the 50 percent rating based on the finding on VA examination in May 2008 that right knee extension was to 10 degrees.  

In this regard, the April 2008 VA examination found that right knee flexion was to only 30 degrees.  Inasmuch as right knee extension was limited to 60 degrees, this would mean that the Veteran had only 30 degrees of range of motion in his right knee.  However, the evidence in its entirety persuasively shows that the Veteran's disability of the right knee has never been of such severity that he has ever had only 30 degrees of range of motion in extension in the right knee.  

Although VA rating examination in July 2009 found that extension of the Veteran's right knee was to only 20 degrees, which would warrant a 30 percent schedular rating, earlier VA OPT evaluations in January, February, and May 2009 found that the Veteran had full right knee extension, as did a VA OPT evaluation on December 9, 2009.  Consequently, the Board finds that the limitation of extension found on the formal VA rating examinations in April 2009 and July 2009 do not represent the true range of motion in extension of the Veteran's right knee but, rather, that the VA OPT evaluations, when the Veteran did not report for the purpose of a disability examination, are more representative of the true degree of disability of the right knee, including the degree of limitation of right knee extension.  Since the Veteran continued to have right knee pain, this means that a disability evaluation of no more than 10 percent was warranted and that the rating reduction was proper. 

Right Knee DJD with Limited Extension - Rated 30 percent from December 10, 2009

The assignment of a 30 percent schedular rating for limited right knee extension was based on the findings of the examination of the Veteran on VA examination of December 10, 2009.  That examination found that right knee extension was limited to 20 degrees, which warrants no more than a 30 percent rating under DC 5261.  That same degree of limitation of right knee extension was found on VA examination on February 22, 2013.  The record does not show that since December 10, 2009, the Veteran has such limitation of extension as to result in the right knee being limited to more than 20 degrees.  

Regarding any functional loss due to pain, fatigue, weakness or lack of endurance the 2013 examiner confirmed that repetitive testing did not result in additional limitation of motion.  While that examiner stated that there was functional impairment from pain and limited motion, this is encompassed in the current 30 percent disability rating under DC 5261.  While that examiner opined that the Veteran could not work due to his knee disabilities, the Veteran is already in receipt of a TDIU rating which compensates him for this level of impairment to the extent that it is due, in part, to limited left knee extension.  Significantly, that examiner also reported that there was no functional impairment in the Veteran's ability to perform the activities of daily living.  

In sum, the Board has also considered the Veteran's lay statements, hearing testimony, and hearing testimony of his daughter.  While this evidence and testimony is competent, and the Board does not doubt the Veteran's integrity, it must also be observed that he has repeatedly reported other symptoms which are not due to the service-connected pathology of the knees in association with the claims for higher ratings.  For example, he has repeatedly reported having to use a cane as an ambulatory aid.  However, the evidence persuasively shows that this is due to his mild left foot drop due to service-connected peripheral neuropathy and the rating for that service-connected disability is not herein at issue.  Similarly, he has repeatedly stated that he has pain which radiates down both legs.  However, this is due to nonservice-connected lumbosacral DDD and may not be considered for the purpose of determining the proper ratings for limited extension of each knee.  

The Board notes that the VA examinations upon which it relies, including the 2013 VA examination performed pursuant to the Board's remand instructions, were adequate because, as shown above, they were based on consideration of the Veteran's prior medical history and described his disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board finds that the specific, reasoned opinions of the VA physicians discussed above are of greater probative weight than the general lay statements and testimony, even when considered along with the private clinical records, for the reasons stated above.  Consequently, the greater weight of the evidence is against any higher schedular rating for the Veteran's limitation of extension of either the right or the left knee during the time frames addressed above.  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrated that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990). 

Extra-schedular Consideration

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extra-schedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extra-schedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extra-schedular rating based on the collective impact of multiple service-connected disorders because it fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extra-schedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, in Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtra-schedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extra-schedular consideration, the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any single disability or combination of disabilities not in appellate status, just as it lacked jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Thus, while service-connected for other disorders, consistent with the interpretation in Yancy, Id., the ratings for limited extension of each knee are the only service-connected disorders for which appeals has been perfected, and these are the only disabilities that may be considered in the extra-schedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

Also, while the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extra-schedular consideration.   

Comparing the Veteran's current symptoms and disability levels to the Rating Schedule, the degree of functional knee impairment due to the arthritis is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned for the service-connected knee disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 and, cumulatively, these include functional loss, normal excursion, strength, speed, coordination, endurance, pain, weakness, atrophy, incoordination, painful motion, swelling, deformity, disuse atrophy, instability, disturbance of locomotion, unstable or malaligned joints, crepitation, as well as interference with sitting, standing, and weight-bearing.

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater functional impairment due to disabilities of the knees, e.g., greater limitation of motion in one or more planes of back or knee motion, or findings which would allow for separate ratings for limited motion in each plane of motion and also instability of the knee which would allow for additional separate ratings on that basis.  

The statements and findings as to impaired function, such as severely restricting his ability driving, walking, lifting, and sitting, pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  As a result of his service-connected disabilities, the Veteran has experienced pain, painful motion, limitation of motion.  However, it is also clear that his antalgic gait is due, at least in part, to the service-connected neuropathy of the left leg with mild foot drop and that some of his neurologic symptoms in both lower extremities are due to radiculopathy from nonservice-connected lumbosacral DDD.  

As to physiological, including musculoskeletal disorders, the Schedule for Rating Disabilities contains addition provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations."). 

To the extent that the noted symptoms are due to the limited extension of each knee, they are contemplated by the rating criteria.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as a range of motion measurement, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  

Further, while the schedular rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria for the knees are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The Board finds that none of the signs or symptoms of the disabilities at issue shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" are not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board acknowledges that the service-connected disabilities results in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected disabilities have interfered with employment beyond what is contemplated by the rating criteria.  

Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, no referral for extra-schedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

A disability rating for DJD of the left knee with limitation of extension (also claimed as chondromalacia patella) in excess of 20 percent prior to December 1, 2008, in excess of 10 percent from December 1, 2008, and in excess of 30 percent from February 22, 2013, is denied.  

A disability rating for DJD of the right knee with limitation of extension (also claimed as chondromalacia patella) in excess of 50 percent prior to December 1, 2008, in excess of 10 percent from December 1, 2008, and in excess of 30 percent from December 10, 2009, is denied.  



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


